                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 MARK COSTA, M.D., and MARILYN    *
 CHOWN,                           *
                                  *
                                  *
            Plaintiffs,
                                  *
                                  *
            v.                    *
                                                          Civil Action No. 17-cv-12524-ADB
                                  *
 WRIGHT MEDICAL TECHNOLOGY, INC., *
 and WRIGHT MEDICAL GROUP, INC.,  *
                                  *
                                  *
            Defendants.
                                  *
                                  *

                               MEMORANDUM AND ORDER

BURROUGHS, D.J.

       This products liability action concerns the ProFemur Plus CoCr Modular Neck,

PHAC1254 (the “Component”), an allegedly defective hip implant component that was designed

and marketed by Wright Medical Technology, Inc and Wright Medical Group, Inc (“Wright

Medical” or “Defendants”). Plaintiff Mark Costa, M.D., who underwent a total hip replacement

in 2011, brought this action, together with his wife, Marilyn Chown, after he suffered a

catastrophic fracture of the cobalt-chromium Component in his hip. Before the Court is a

discovery dispute concerning the scope of a request for so-called cloned or piggyback discovery

that has been generated in other lawsuits involving alleged failures of ProFemur devices similar

to the Component. For the reasons explained herein, Plaintiffs’ motion to compel discovery,

ECF No. 37, is GRANTED in part and DENIED in part.
   I. DISCUSSION

       Under Federal Rule of Civil Procedure 26(b), parties are entitled to discovery “regarding

any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case.” “Materials produced and deposition testimony given in other litigation is

generally discoverable upon a showing of substantial similarity between the prior and current

actions.” Town of Westport v. Monsanto Co., No. 14-12041-DJC, 2015 WL 13685105, at *3

(D. Mass. Nov. 5, 2015) (citing Capital Ventures Int’l v. J.P. Mortg. Acquisition Corp., No. 12-

10085-RWZ, 2014 WL 1431124, at *1–2 (D. Mass. Apr. 14, 2014); see also Lillibridge v.

Nautilus Ins. Co., No. 10-4105-KES, 2013 WL 1896825, at *5 (D.S.D. May 3, 2013); Carter-

Wallace, Inc. v. Hartz Mountain Indus., Inc., 92 F.R.D. 67, 70 (S.D.N.Y. 1981)). So-called

cloned discovery is often attractive to litigants because it can reduce the burden and expense of

obtaining relevant information and help the parties narrow the issues in dispute more rapidly than

they otherwise could. See, e.g., Waters v. Earthlink, Inc., No. 01-11887-REK, 2004 WL

6000237, at *3 (D. Mass. Dec. 1, 2004); Conn. Gen. Life Ins. Co. v. Advanced Surgery Ctr. of

Bethesda, LLC, No. 14-2376, 2016 WL 7115952, at *3 (D. Md. Dec. 7, 2016).

       Here, Plaintiffs move to compel production of documents responsive to their Request for

Production No. 35 (“RFP No. 35”), which reads:

       Please produce all documents and data, including deposition transcripts, from all
       other matters commenced against you regarding injuries and/or death alleged to be
       related to corrosion, disassembly, pseudotumors, fractures of the modular neck,
       elevated Cobalt and/or Chromium serum levels in patients, or adverse local tissue
       reaction and the use of the Product.

[ECF No. 37 at 1]. “Product” is defined as the “Wright Medical ProFemur Plus CoCr Modular

Neck, PHAC1254.” [ECF No. 37-1 at 5].

       The parties agree that Defendants have previously litigated cases concerning failures of

products with similarities to the Component. Plaintiffs’ request, however, includes cloned


                                                 2
discovery from cases that relate to failures in ProFemur necks that, unlike the Component, were

made with titanium, and from cases that concern a type of product failure different-in-kind from

the fracture of the Component. See [ECF No. 37]. Defendants argue that none of those cases are

so similar that cloned discovery is appropriate, that cloned discovery concerning titanium

ProFemur necks is not responsive to RFP No. 35, and that the requested cloned discovery is,

more generally, of limited relevance and disproportionate to the needs of this action. See [ECF

No. 38].

       The Court agrees that Plaintiffs are not entitled to cloned discovery from cases

concerning titanium ProFemurs because that product is distinct from the product at issue here

and cloned discovery from those cases would likely result in production of information with little

or no relevance to this case.1 Similarly, cloned discovery from cases that do not involve the

fracture of a ProFemur neck is unwarranted because those cases are not “substantially similar.”

Monsanto Co., 2015 WL 13685105, at *3.

           Defendants assert that there has been only one other case that involved an alleged

fracture of the Component in which depositions of its employees were conducted and that cloned

discovery from that case would be prejudicial because the case involved claims against

MicroPort, a company that acquired Defendants’ orthopedics business in 2014 and recalled the

Component in 2015.2 [ECF No. 38 at 5–6]. The cases, however, are substantially similar

because both involve claims stemming from fractures of the Component, even though MicroPort,



1
  Plaintiffs assert that Defendants stopped marketing the titanium alloy ProFemur and instead
began manufacturing the ProFemur using the cobalt-chromium alloy in reaction to an increasing
number of reported failures of the titanium variety. [ECF No. 1 ¶ 37].
2
  To the extent that RFP No. 35 seeks discovery produced by parties other than the Defendants
and MicroPort Orthopedics, Inc. (and associated entities), that information is likely to be
Plaintiff-specific and less relevant to the issues in this case. The Court will restrict the scope of
the compelled discovery accordingly.


                                                  3
which was voluntarily dismissed from this case without prejudice, see [ECF No. 13], is no longer

a defendant here.

   II. CONCLUSION

       Accordingly, Defendants shall produce all documents and data, including deposition

transcripts, that were produced by Defendants or MicroPort Orthopedics, Inc. from cases based

on the alleged fracture of a ProFemur Plus CoCr Modular Neck, PHAC1254. Plaintiffs’ request

to compel production of documents in response to RFP No. 35 is otherwise denied.

       SO ORDERED.

January 4, 2019                                            /s/ Allison D. Burroughs
                                                           ALLISON D. BURROUGHS
                                                           U.S. DISTRICT JUDGE




                                               4
